Title: To Thomas Jefferson from John Armstrong, Jr., 2 January 1806
From: Armstrong, John, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Paris 2d Jan. 1806.
                        
                        I sincerely regret that I should be compelled to give you the trouble of reading the Volume of Documents
                            transmitted herewith. the controversy, out of which the book has arisen, was not, as I believe you will discover from the
                            book itself, a thing of my seeking; and whether Skipwith has, at bottom, been anything more than a tool to others? is to
                            me somewhat doubtful. Be this as it may, defense, both on public and private grounds, became necessary, and I have,
                            (fortunately I hope) been able to make one in the very terms of my motto—non verbis, sed factis. If in the combat I have
                            handled Mr. Skipwith roughly and pushed him to an extremity equally unpleasant & unsafe, he has still to thank me for
                            not driving him to one still more so, and which is sufficiently indicated
                            in the last paragraph of the letter of the Min. of the Treasury (page ). To this, my motives were not altogether those
                            of kindness and compassion, for I am willing to own, that could I have seperated the officer from the man, I might have
                            been tempted to have left the latter to the chastisement he had taken so much pains to bring upon himself. As however the
                            business is not of the most pleasant kind and as the pamphlet is itself a pretty large dose you will permit me to take my
                            leave of them and doing so to assure you of the very high consideration & sincere attachment with which I have the honor
                            to be, 
                  Sir, your most faithful & obedient Servant
                        
                            John Armstrong
                            
                        
                    